Case 9:18-cv-80176-BB Document 242-1 Entered on FLSD Docket 07/09/2019 Page 1 of 6




                      EXHIBIT 1
Case 9:18-cv-80176-BB Document 242-1 Entered on FLSD Docket 07/09/2019 Page 2 of 6


                                                                           Page 1
                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA


             ------------------------------)
                                           )
                                           )
                                           )
             IRA KLEIMAN, as the personal )CASE NO:
             representative of the Estate )9:18-cv-80176-BB/BR
             of David Kleiman, and W&K Info)
             Defense Research, LLC         )
                                           )
                       Plaintiffs,         )
                                           )
             v.                            )
                                           )
                                           )
             CRAIG WRIGHT                  )
                                           )
                       Defendant.          )
                                           )
                                           )
             ------------------------------)



                                  Videotape Deposition of
                                    CRAIG STEVEN WRIGHT

                               On Thursday, 4th April 2019


                                  Taken at the offices of:

                                Boies Schiller Flexner LLP
                                  5 New Street Square,
                                     London EC4A 3BF

                               Reported by:      Paula Foley
Case 9:18-cv-80176-BB Document 242-1 Entered on FLSD Docket 07/09/2019 Page 3 of 6


                                                                         Page 218
        1               Q.       Did he supervise the creation of four

        2     million lines of code?

        3                        MS. MARKOE:    Objection.     You can answer

        4     if you know.

        5                        THE WITNESS:     I do not know.

        6    BY MR. FREEDMAN:

        7               Q.       Whose idea was it to create W&K US?

        8               A.       Dave's.

        9               Q.       How did that idea get initially

       10     communicated to you by Dave?

       11                        MS. MARKOE:    Objection.     You can answer.

       12                        THE WITNESS:     I do not really remember.

       13    BY MR. FREEDMAN:

       14               Q.       Was anyone else involved in the initial

       15     communications about W&K?

       16               A.       Yes.

       17               Q.       Who?

       18               A.       My ex-wife.

       19               Q.       What was the purpose of starting W&K?

       20               A.       Dave was a vet.     As a vet, he was able to

       21     theoretically access funding from the US government.

       22     I was working on a number of different projects that

       23     aligned with what the Department of Homeland Security

       24     was seeking to be developed.         I said I would aid Dave

       25     because he was in a bit of trouble, and that we could do
Case 9:18-cv-80176-BB Document 242-1 Entered on FLSD Docket 07/09/2019 Page 4 of 6


                                                                         Page 219
        1     a few different projects together, including that, that

        2     would enable him to hopefully get some money to be able

        3     to work less, as he was in the hospital.

        4               Q.       What was your involvement in W&K?

        5               A.       Very little.

        6               Q.       How much was your involvement?        What was

        7     your involvement in W&K?

        8               A.       Talking about it and then going off and

        9     writing some papers, full stop.

       10               Q.       Did you have any ownership in W&K?

       11               A.       No.

       12               Q.       Who owned W&K?

       13               A.       The records for W&K exist.        I do not know

       14     if the records are accurate.

       15               Q.       Who owned W&K in reality?

       16               A.       Not me.

       17                        MS. MARKOE:    Objection.

       18    BY MR. FREEDMAN:

       19               Q.       Who?

       20               A.       Who owns BHP Billiton in reality?         It is

       21     not my company.      I do not care.

       22               Q.       You have no idea who owns W&K?

       23               A.       I do not know that.

       24                        MS. MARKOE:    Objection.

       25                        THE WITNESS:     If I do not own it, I do
Case 9:18-cv-80176-BB Document 242-1 Entered on FLSD Docket 07/09/2019 Page 5 of 6


                                                                         Page 234
        1               A.       Over 50.    Do you know how many countries

        2     I had operations in in 2013?

        3               Q.       No.

        4               A.       Around 60.

        5                        MS. MARKOE:    Guys, seriously, Vel is

        6     taking this deposition.        You are not taking the

        7     deposition.     Let him ask his questions.

        8    BY MR. FREEDMAN:

        9               Q.       Who created the intellectual property

       10     that enabled Sportsbooks to access things without

       11     putting their IP better than Tor?

       12               A.       Again, I did not follow up who was

       13     individually creating anything.

       14               Q.       Was Dave responsible for the creation of

       15     this intellectual property?

       16                        MS. MARKOE:    Objection.

       17                        THE WITNESS:     Can you specify that in a

       18     better, more clear manner.

       19    BY MR. FREEDMAN:

       20               Q.       W&K created all this intellectual

       21     property; is that correct?

       22               A.       A lot of that, yes.

       23               Q.       Who was responsible for W&K's operations?

       24                        MS. MARKOE:    Objection.

       25                        THE WITNESS:     Again, you are asking me
Case 9:18-cv-80176-BB Document 242-1 Entered on FLSD Docket 07/09/2019 Page 6 of 6


                                                                         Page 287
        1               Q.       You said she reached out to you and Dave

        2     Kleiman in 2011 or 2012?

        3                        MS. MARKOE:    Objection.

        4                        THE WITNESS:     Yes.

        5    BY MR. FREEDMAN:

        6               Q.       How did she reach out to you both?

        7                        MS. MARKOE:    Objection.

        8                        THE WITNESS:     I am not trying to sound

        9     rude, but the only way to put it she cyberstalked me.

       10    BY MR. FREEDMAN:

       11               Q.       Can you drill down on that a little bit?

       12               A.       Cyberstalking is well developed as a sort

       13     of discipline.      She followed me on every bit of social

       14     media, e-mailed me a lot, kept asking and talking about

       15     what I was doing.      Asked lots of questions.

       16               Q.       Did Ms. Nguyen have a role in W&K?

       17               A.       W&K is not my company.       I cannot talk

       18     about W&K.

       19               Q.       So you are not aware of any role she

       20     played with W&K?

       21                        MS. MARKOE:    Objection: mischaracterises

       22     his testimony.

       23    BY MR. FREEDMAN:

       24               Q.       Are you aware of any role she played with

       25     W&K?
